Citation Nr: 0112868	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based upon a need for 
regular aid and attendance or being housebound.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

The present case arises from a January 2000 rating action in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted entitlement to a permanent and total disability 
rating for pension purposes, and denied entitlement to 
special monthly pension based upon a need for regular aid and 
attendance or being housebound.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is neither blind nor a patient in a nursing 
home.

3.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others, or unable to protect himself from the hazards and 
dangers of daily living.

4.  The veteran is rated 100 percent disabled due to 
postoperative carcinoma of colon, but it is not shown that he 
has a separate disability or disabilities independently 
ratable at 60 percent or more, or that he is substantially 
confined to his immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
a need for regular aid and attendance or being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.351, 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to special monthly pension 
based upon a need for regular aid and attendance or being 
housebound.

Preliminary Matters

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of the veteran's appeal.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's application for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  
Such assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the appellant in the development of the claim 
has been fulfilled, and that the other pertinent provisions 
of the VCAA have been effectively satisfied by actions taken 
by the RO.  The Statement of the Case provided to the veteran 
and his representative in July 2000 contained a thorough 
explanation of the applicable law and of the medical findings 
necessary to establish entitlement to special monthly 
pension.  Medical records current through March 2000 are of 
record; the veteran and his representative have been given 
ample opportunity to provide their contentions in support of 
the appeal.  Neither the veteran nor his representative has 
identified any additional evidence and/or requested that such 
be obtained.  In short, the Board believes that compliance 
with the VCAA has been substantially achieved, and that this 
case is ready for appellate consideration.

Therefore, a remand of this case merely because the VCAA was 
enacted during the pendency of the appeal would only 
needlessly delay consideration of the appellant's claim, 
without any benefit to the appellant.  The United States 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).

Standard of review

Once the evidence has been assembled, the Board is obligated 
to review the entire record on appeal.  See 38 U.S.C.A. 
§ 7104(a).  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "[T]o deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. 
at 54.

Pertinent Law and Regulations

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 
3.351.

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  Id.  Determinations as to 
factual need for aid and attendance must be based upon actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352; see Turco v. Brown, 9 Vet.App. 222 (1996).

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he or she must be permanently 
housebound by reason of disability (meaning substantially 
confined to the dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Factual Background

The veteran filed claims of entitlement to non-service 
connected pension, and entitlement to special monthly pension 
because of the need for aid and attendance or based upon 
being housebound, in October 1999.  In a January 2000 rating 
action, the RO granted entitlement to a permanent and total 
disability rating for pension purposes, and denied 
entitlement to special monthly pension because of the need 
for aid and attendance or based upon being housebound.  The 
veteran's non-service connected disabilities at that time 
consisted of: adenocarcinoma of the colon (postoperative), 
assigned a 100 percent evaluation; postoperative residuals of 
prostate cancer, assigned a 20 percent evaluation; 
gastroesophageal reflux disease, assigned a 10 percent 
evaluation; and syphilis with blackouts, an eye disorder, and 
dizzy spells, each of which was assigned a noncompensable 
evaluation.

The veteran is 79 years old.  He indicated therein that he 
had completed two years of high school, and had last worked 
in September 1999, as a greeter at the Dallas YMCA, where he 
had worked for nine years.  He also indicated that he was 
being treated for colon cancer.  

Medical records dated in 1994 and 1995 document treatment for 
symptoms of diarrhea, assessed as resolved gastroenteritis, 
dizzy spells assessed as benign positional vertigo and 
chronic transient dizziness of unknown etiology, and nocturia 
one to two times a night.

VA medical records show that, in August 1999, the veteran was 
treated for foot problems including tender callous tissue and 
thickened toenails.  Physical examination revealed a pes 
planus foot type with plus-four midstance pronation, hallux 
valgus deformity of the great toes, a bunion joint deformity 
of the first toes bilaterally, and hammertoe deformity, 
especially of the bilateral fourth toes with slight 
symptomatic callous tissue at the PIP (proximal 
interphalangeal) joint.  Also noted was splay foot deformity 
bilaterally, and dystrophic fungal infected nails.  The 
examiner indicated that there was no evidence of a bacterial 
infection, swelling, redness, or increased temperature.  
There was no clinical evidence of skin ulceration.  The 
joints of the feet were nonpainful upon range of motion and 
palpation.  Nonrestrictive joint stiffness in the toes, 
without evidence of infection, was also reported.  Diagnoses 
were noted of symptomatic plantar callosity, hammertoe, 
especially symptomatic of the fourth left toe, pes planus, 
and a dry skin condition.  

VA medical records reflect that the veteran was hospitalized 
in October 1999.  A medical history of prostate carcinoma 15 
years previously, hypertension controlled with Verapamil, and 
seizures  was noted.  With respect to the seizures, it was 
noted that, four years previously, the veteran had 
experienced three seizures, for which he was started on 
Dilantin, following which he had no further seizures.  The 
history also indicated that the veteran denied having 
symptoms of stool changes, hematochezia, melena, diarrhea, 
constipation, dizziness, lightheadedness, and blackouts.  
Blood pressure at that time was measured as 132/86.

A March 2000 medical record indicated that, post-surgery, the 
veteran complained only of increased gas and itching around 
the abdominal incision scar.  Blood pressure taken at that 
time was 132/77.  An examination of the abdomen revealed a 
well healed mid-line scar with small keloid formation.  An 
impression of status post right hemicolectomy for colon 
cancer in October 1999, doing well without complaints, was 
made.  

The record indicated that a colonoscopy performed one week 
prior to admission had revealed a 2-cm cecal mass.  Pathology 
testing from the colonoscopy revealed a tubular adenoma with 
carcinoma in situ.  It was noted that, on admission, the 
veteran appeared to be a very functional gentleman with 
minimal medical problems, who was generally in good health.  
While hospitalized, he underwent right hemicolectomy and a CT 
scan of the chest/abdomen and pelvis.  Discharge diagnoses of 
colon cancer, hypertension, a seizure disorder, and 
gastroesophageal reflux disease were made.  It was noted that 
physical activity was limited to no heavy lifting for 4-6 
weeks and that, although the veteran lived alone, he had a 
son and granddaughter who lived nearby, who would be very 
attentive to him. 

In a Statement of the Case issued in July 2000, the RO denied 
entitlement to special monthly pension based upon a need for 
regular aid and attendance or being housebound.  The 
veteran's non-service connected disabilities were determined 
to be: adenocarcinoma of the colon (postoperative), assigned 
a 100 percent evaluation; postoperative residuals of prostate 
cancer, assigned a 20 percent evaluation gastroesophageal 
reflux disease, assigned a 10 percent evaluation; 
hypertension controlled on medication, assigned a 10 percent 
evaluation, a seizure disorder with no evidence of recent 
seizure activity, assigned a 10 percent evaluation; bilateral 
pes planus with hallux valgus and hammer toe, assigned a 10 
percent evaluation; and syphilis with blackouts, an eye 
condition and dizzy spells, each assigned a noncompensable 
evaluation.  Thus, the veteran has a single disability 
ratable at 100 percent, as well as additional disabilities 
with a combined evaluation of 50 percent.

Analysis

On the foregoing record, it is clear that the veteran is not 
a patient in a nursing home.  Likewise, he is not blind or 
nearly so.  Furthermore, although physical activity such as 
heavy lifting was restricted following the veteran's October 
1999 hospitalization, the record does not reflect that he is 
unable to dress or undress himself, to keep himself 
ordinarily clean and presentable or to attend to his daily 
needs.  In fact, the record reflects that, as recently as 
July 1999, he was employed.   In summary, the record does not 
show that the veteran requires care and assistance from 
another person on a regular basis to protect him from hazards 
or dangers incident to his daily environment.  In light of 
the foregoing, the Board finds that he has not shown that he 
meets the criteria contemplated for an award of aid and 
attendance benefits, and accordingly, his appeal in that 
regard must be denied.

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it was previously noted that a claimant 
may qualify for those benefits if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17), the 
claimant has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or he is permanently housebound by reason of 
disability or disabilities.  This latter requirement is met 
when the claimant is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and when it is reasonably 
certain that the disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  38 
U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 
3.351(d) (2000).

In this case, the veteran has been rated as 100 percent 
disabled due to postoperative adenocarcinoma of the colon, 
effective from October 1999.  Under the applicable Diagnostic 
Code in the Rating Schedule, DC 7343, such a disorder is 
rated at 100 percent for one year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  It is not apparent, from the records 
before us, whether the veteran's treatment for his colon 
cancer continues, or, if it has ceased, when that cessation 
occurred.  In any event, it is assumed, for purposes of this 
decision, that his 100 percent rating continues to be 
supported by his medical condition and/or ongoing treatment 
modalities.

In addition to the carcinoma of the colon, the veteran 
apparently also has some postoperative residuals of prostate 
cancer, evaluated as 20 percent disabling under DC 7527, 
pertaining to prostate gland injuries, infections, 
hypertrophy, post-operative residuals.  Conditions evaluated 
under DC 7527 are rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Voiding 
dysfunction is defined and rated as urine leakage, frequency, 
or obstructed voiding (requiring the use of an appliance or 
wearing of absorbent materials), and urinary tract infection 
is defined and rated as renal dysfunction, recurrent 
symptomatic infection (requiring drainage/frequent 
hospitalization) and long-term drug therapy (with 
hospitalization(s) and/or intermittent intensive management.  
See 38 C.F.R. Part 4, § 4.115a (2000).

In the instant case, neither voiding dysfunction nor urinary 
tract infection is reported or indicated by the current 
medical records.  Specifically, in order to warrant an 
evaluation in excess of 20 percent under the criteria 
governing voiding dysfunction, the evidence would have to 
show voiding dysfunction requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day.  In order 
to warrant an evaluation in excess of 20 percent under the 
criteria governing urinary tract infection, the evidence 
would have to show recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  See 38 C.F.R. Part 4, § 4.115a (2000).  These 
residuals are not shown by the evidence, and therefore an 
evaluation in excess of 20 percent for postoperative 
residuals of prostate cancer is not warranted.

The Board notes that complaints of nocturia 1 to 2 times a 
night were shown in a 1994 medical record.  However, even 
that extent of nocturia would be insufficient to warrant the 
assignment of an evaluation in excess of 20 percent under the 
provisions of 38 C.F.R. § 4.115a, pertinent to urinary 
frequency.

The veteran's non-service-connected disabilities also include 
gastroesophageal reflux disease, for which the RO assigned a 
10 percent evaluation under DC 7346.  Under DC 7346, a 60 
percent rating is provided where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is 
warranted for a hiatal hernia manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which produces considerable impairment of health.  A 10 
percent rating is warranted for a hiatal hernia manifested by 
two or more symptoms for the 30 percent evaluation, of less 
severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

The most recent evidence does not reflect that a 30 percent 
evaluation is warranted for gastroesophageal reflux disease.  
Medical records dated in 1994 and 1995 document treatment for 
symptoms of diarrhea, assessed as resolved gastroenteritis.  
A clinical record dated in March 2000 documented the 
veteran's complaints of increased gas.  However, the record 
also reflects that, at that time he denied symptoms of 
abdominal pain, change in caliber or frequency of bowel 
movements, or melena.  In sum, the recent medical evidence is 
negative for symptoms comporting with the criteria required 
for an evaluation in excess of 10 percent under DC 7346. 

The RO has also identified hypertension as one of the 
veteran's non-service-connected conditions, for which a 10 
percent evaluation was assigned under DC 7101.  Under 38 
C.F.R. § 4.104, DC 7101, a 40 percent rating is warranted if 
diastolic pressure is predominantly 120 or more.  A 20 
percent rating is warranted if diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 10 percent rating is warranted 
if diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominately 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

In this case, the evidence does reflect that the veteran 
takes medication for control of his hypertension, warranting 
the currently assigned 10 percent evaluation for 
hypertension.  However, the evidence fails to show diastolic 
pressure is predominantly 110 or more, or that his systolic 
pressure is predominantly 200 or more.  When most recently 
taken in March 2000, the veteran's blood pressure was 132/77.  
Records dated in October 1999 show that the veteran's blood 
pressure at the time of his hospitalization was 132/86.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted for hypertension. 

The RO has also assigned a 10 percent evaluation for the 
veteran's non-service-connected seizures.  Under DC 8911, 
used for the evaluation of epilepsy, a 10 percent evaluation 
is warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  A 20 percent rating requires evidence 
showing at least 1 major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months.  38 C.F.R. 
§ 4.124a.

The evidence does not include a current diagnosis or any 
current evidence of epilepsy or of a seizure disorder.  The 
medical records, specifically an October 1999 record, 
indicated that, four years previously, the veteran had 
experienced three seizures, for which he was started on 
Dilantin, following which he had no further seizures.  
Accordingly, the evidence does not reflect that a 20 percent 
evaluation is warranted for merely a history of a seizure 
disorder.  

A 10 percent evaluation has also been assigned for bilateral 
pes planus with hallux valgus and hammertoe.  

Under Diagnostic Code 5276, a non-compensable evaluation is 
assigned for mild symptoms relieved by built-up shoe or arch 
support.  Moderate symptoms of pes planus, with weight 
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, pain on manipulation and use of the feet, 
are rated 10 percent disabling.  For severe symptoms of 
bilateral pes planus, such as marked deformity (pronation, 
abduction, etc.), pain accentuated with manipulation and use, 
swelling on use, with characteristic callosities, are rated 
30 percent disabling.  For pronounced symptoms, with marked 
pronation, extreme tenderness on plantar surfaces of the 
feet, marked inward displacement and severe spasms of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 30 percent evaluation is assigned for 
unilateral symptoms and a 50 percent evaluation is assigned 
for bilateral symptoms.

Under Diagnostic Code 5280, severe unilateral hallux valgus, 
if equivalent to amputation of the great toe or if operated 
with resection of the metatarsal head, is rated 10 percent.  
Under Diagnostic Code 5282, unilateral hammer toe of a single 
toe is rated zero percent.  Unilateral hammer toe of all toes 
is rated 10 percent.

The evidence includes a diagnosis of bilateral pes planus 
made in August 1999.  The evidence suggests that the 
veteran's symptoms are mild, although it is not clear whether 
his symptoms are relieved by built-up shoe or arch support.  
On the other hand, moderate symptoms of pes planus, with 
weight bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, are not shown.  The August 2000 record did not 
mention any of the aforementioned symptoms and specifically 
indicated that the joints of the feet were not painful on 
motion or upon palpation.  In this case, giving the benefit 
of the doubt to the veteran, we conclude that a 10 percent 
evaluation is warranted for bilateral pes planus under 
Diagnostic Code 5276.

The Board notes that all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 
4.25; Esteban v. Brown, 6 Vet.App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the Court 
has held that the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
at 262.  In this case, the three foot conditions which are 
currently grouped together by the RO for purposes of 
evaluation warrant separate evaluations, inasmuch as they 
represent separately ratable disabilities under the VA 
schedular criteria.  

With respect to hallux valgus, the evidence indicates that 
this condition affects only the veteran's bilateral great 
toes.  The evidence did not establish or even suggest that 
this condition was severe to the extent that it would be 
equivalent to amputation of the great toe.  Therefore a 
noncompensable evaluation is warranted for hallux valgus.  

Finally, the evidence also indicates that a hammertoe 
deformity, especially effecting the fourth toes bilaterally, 
was shown.  The doctor did not indicate that this condition 
affected all of the toes on either foot.  Inasmuch as the 
condition appears to have affected only one individual toe on 
each foot, a compensable evaluation is not warranted for 
hammertoe deformity under DC 5282.  

The Board has considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), wherein the Court held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
and the effects of pain and other symptoms on use, and of 
flare-ups, must be taken into account in rating the 
disability.  The Board would point out that DC's 5276, 5280, 
and 5282 are not based upon limitation of motion.  Moreover, 
even if the DeLuca criteria were applicable, the clinical 
evidence specifically indicates that there was no pain on 
motion of the feet, as mentioned during a VA orthopedic 
evaluation conducted in August 1999.  Accordingly, an 
increased evaluation would not be warranted for the veteran's 
non-service-connected foot conditions upon consideration of 
the aforementioned factors.  

Noncompensable evaluations are also currently in effect for 
syphilis with blackouts, an eye disorder, and for dizzy 
spells, under DC's 6310, 6079, and 6204, respectively.  The 
evidence does not include current diagnoses of syphilis, an 
eye condition or a condition primarily manifested by dizzy 
spells.  The Board notes that outpatient treatment records 
dated in 1994 and 1995 revealed complaints of dizziness 
variously assessed as chronic transient dizziness and benign 
positional vertigo.  However, evidence dated subsequent to 
that time does not reveal complaints or treatment for 
dizziness, and does not reflect that the symptoms of 
dizziness complained of at that time were chronic.  In fact, 
in an October 1999 medical record, the veteran denied 
symptoms of dizziness.  Accordingly, compensable evaluations 
for these conditions are not warranted.

The Board notes that no additional non-service-connected 
disabilities are apparent from the record, nor have any 
additional conditions been specifically mentioned by the 
veteran.  After using the combined rating table set forth at 
38 C.F.R. § 4.25 (2000), the veteran's disabilities (in 
addition to his 100-percent-rated postoperative colon cancer) 
-- 20 percent for postoperative residuals of prostate cancer, 
10 percent for postoperative residuals of colon cancer, 10 
percent for hypertension, 10 percent for a history of 
seizures, 10 percent for pes planus and noncompensable 
evaluations for hallux valgus, a hammertoe deformity, 
syphilis, an eye disorder and for dizziness -- are not more 
than 50 percent disabling when combined under that 
regulation.  Accordingly, the schedular requirements of 
38 C.F.R. § 3.351 are not met.  The Board adds that, even if 
a 10 percent evaluation had been granted for either hallux 
valgus or for a hammertoe deformity, the combined evaluation 
of all of the veteran's disabilities would still fail to be 
60 percent disabling under the combined rating table set 
forth at 38 C.F.R. § 4.25.

Furthermore, the evidence fails to show that the veteran is 
substantially confined to his dwelling and the immediate 
premises, nor has he contended otherwise.  Therefore, the 
Board concludes that the criteria for an award of special 
monthly pension based on housebound status are not met.



ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

